DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 recites the limitation "the controlling during periods" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim14 recites the limitation “defining first sense” [sic]. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Huang et al. (US 11,018,589)
Claim 1; Huang et al. disclose a method of operating a power converter comprising: operating, at a switching frequency (i.e. matching frequency), a first power converter (110) defining a first resonant primary, the first power converter provides a first portion of a total power provided to a load (105); operating, at the switching frequency (i.e. matched frequency), a second power converter (120) defining a second resonant primary, the second power converter provides a second portion of the total power provided to the load; and limiting a resonant voltage of the first resonant primary by controlling (150) energy in the first resonant primary, the controlling during periods of time when the first portion is larger than the second portion (e.g. out of balance and first converter providing more power than the second).
Claim 14; Huang et al. disclose an interleaved power converter comprising: a first converter (110) comprising a first resonant primary coupled to an input voltage, and the first converter defining a secondary side with an output voltage; a second converter comprising a second resonant primary (120) coupled to the input voltage, and the second converter defining a secondary side coupled to the output voltage; and a load-balancing circuit (150) defining a first sense input (155) coupled to the first resonant primary, and a second sense input (157) coupled to the second resonant primary, the load-balancing circuit configured to limit a resonant voltage of the first resonant primary or the second resonant primary that, in operation of the interleaved power converter, has a higher peak-to-peak resonant voltage (e.g. out of balance and first converter providing more power than the second).

Allowable Subject Matter
Claims 2-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0342958 Ji disclose a LLC resonant converter device; US 10,491,123 Wang et al. disclose a parallel resonant converter circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/           Primary Examiner, Art Unit 2896                              6/18/2022